Citation Nr: 0738899	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  06-24 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1955 to 
September 1975.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2008 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

In connection with this appeal, the veteran and his spouse 
testified at a personal hearing before the undersigned 
Veteran's Law Judge, sitting at the RO in June; a transcript 
of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claim. 

2.  Bilateral hearing loss was not present in service, 
manifested within one year of the veteran's discharge from 
service, or shown to be causally or etiologically related to 
any disease, injury, or incident in service.

3. Tinnitus was not present in service, or shown to be 
causally or etiologically related to any disease, injury, or 
incident in service.  


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).
2.  Tinnitus was not incurred in or aggravated by the 
veteran's active duty military service.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the veteran was 
provided with VCAA notification letters in November 2004, 
February 2005, and March 2005, prior to the initial 
unfavorable AOJ decision issued in August 2005.  

Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the veteran's claims of entitlement to service 
connection, the Board observes that the VCAA notices issued 
in November  2004, February 2005, and March 2005 informed the 
veteran of the type of evidence necessary to establish 
service connection; how VA would assist him in developing his 
claims; and his and VA's obligations in providing such 
evidence for consideration.  Additionally, the February 2005 
notice requested that the veteran provide any evidence in his 
possession that pertains to the claims to VA, in accordance 
with the Pelegrini "fourth element."  The February 2005 and 
March 2005 were specific to outstanding records of Dr. R. M.  
Thus, as the veteran received a fully VCAA-compliant notice 
prior to the initial adjudication, for the Board to decide 
the appeal would not be prejudicial to the veteran.

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must notify the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

In the present case, March 2006 and May 2007 letters advised 
the veteran of the evidence necessary to establish 
entitlement to disability ratings and effective dates for the 
disabilities on appeal.  Despite the inadequate timing of the 
notice provided to him on these two elements, the Board finds 
no prejudice to him in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes herein that the 
preponderance of the evidence is against the veteran's 
service connection claims, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As indicated above, all 
content requirements of a VCAA notice have been fully 
satisfied in this case.  Therefore, the Board finds that 
delaying appellate review by providing additional VCAA 
letters to the veteran would be of no benefit. 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and providing him 
with a VA examination.  The veteran's service medical 
records, service personnel records, and a July 2005 VA 
examination report were reviewed by both the RO and the Board 
in connection with adjudication of his claims.  The veteran 
indicated that he had hearing tests during the course of his 
employment, but that his employer was no longer in business; 
thus records of these tests are unavailable.  Hence, the 
Board finds that VA has fulfilled its duty to assist in 
obtaining all identified, relevant records that VA needs to 
obtain for an equitable resolution of the claims.

Additionally, the veteran was afforded a VA examination in 
July 2005 in order to adjudicate his service connection 
claims.  Based on these facts, the Board concludes that the 
medical evidence of record is sufficient to adjudicate the 
veteran's claims without further development.  Thus, the 
Board finds that additional efforts to assist or notify the 
veteran in accordance with VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duty to 
inform and assist the veteran at every stage in this case.  
Therefore, he will not be prejudiced by the Board proceeding 
to the merits of the claims.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including organic diseases of the nervous 
system, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995 opinion, VA's Under Secretary 
for Health determined that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and, therefore, a presumptive 
disability.  

However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection may be granted for 
a hearing loss where the veteran can establish a nexus 
between his current hearing loss and a disability or injury 
he suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also 
held that VA regulations do not preclude service connection 
for a hearing loss that first met VA's definition of 
disability after service.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).

The veteran contends that his current bilateral hearing loss 
and tinnitus are a result of noise exposure while serving as 
an aircraft mechanic in service and that his hearing loss 
began prior to his discharge from service.  Therefore, he 
claims that service connection is warranted for his bilateral 
hearing loss and tinnitus.

The Board observes that the veteran has reported acoustic 
trauma in the military while serving as an aircraft mechanic.  
Although the veteran's service medical records do not contain 
any documentation as to noise exposure, the veteran is 
competent to describe the nature and extent of his in-service 
noise exposure and such is consistent with his military 
occupational specialty as an aircraft mechanic, as noted in 
his service records.  See 38 C.F.R. § 3.159(a)(2); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).   

The veteran's service medical records are negative for 
complaints, treatment, or diagnosis pertinent to hearing 
difficulty.  However, post-service records demonstrate 
diagnosis of hearing loss and tinnitus.  At the July 2005 VA 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
35
30
LEFT
25
20
25
30
35

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 84 percent in the left ear.  
The veteran was diagnosed with mild to moderate sloping 
sensorineural hearing loss bilaterally.  Therefore, the Board 
finds that the contemporary medical evidence demonstrates a 
current bilateral hearing loss as defined by 38 C.F.R. § 
3.385.  Also, tinnitus is readily observable by laypersons 
and does not require medical expertise to establish its 
existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Therefore, the veteran is competent to describe his tinnitus 
symptomatology and such subjective complaints have been 
documented by the July 2005 VA examiner.  The VA examiner 
recorded, specifically, constant, high-pitched tinnitus 
bilaterally.  Accordingly, the Board finds that the veteran 
has a current diagnosis of tinnitus.  

The Board has considered all relevant evidence of record 
regarding the veteran's claims for service connection for 
bilateral hearing loss and tinnitus.  The Board first 
considered whether service connection is warranted for 
bilateral hearing loss on a presumptive basis.  However, the 
record fails to show that the veteran manifested hearing loss 
to a degree of 10 percent within one year following his 
service discharge in September 1975.  As such, presumptive 
service connection is not warranted for bilateral hearing 
loss.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The Board next considered whether service connection is 
warranted for bilateral hearing loss or tinnitus on a direct 
basis.  However, while the veteran has current diagnoses of 
bilateral hearing loss and tinnitus and is competent to 
describe his in-service noise exposure, the record shows no 
complaint or diagnosis of either disability during active 
service or for many years thereafter.  The first complaint of 
hearing loss and tinnitus by the veteran was documented in 
his November 2004 claim for service connection, and the first 
medical evidence related to such disorders is the July 2005 
VA examination.  The lapse in time between service and the 
first complaints and diagnoses weighs against the veteran's 
claims.  The Board may, and will, consider in its assessment 
of a service connection the passage of a lengthy period of 
time wherein the veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc). 

Additionally, at the July 2005 VA examination, the VA 
examiner noted the veteran's in-service noise exposure from 
aircraft/flight deck operations aboard aircraft carriers, as 
well as civilian occupational noise exposure while using 
hearing protection.  The examiner stated that noise induced 
hearing loss occurs at the time of exposure, not after the 
noise has ceased.  Consequently, he opined that the veteran's 
present hearing loss and tinnitus are not related to acoustic 
trauma incurred during military service. 

Therefore, no competent medical professional has attributed 
the onset of the veteran's bilateral hearing loss or tinnitus 
to his noise exposure in service.  The veteran's claims that 
his hearing loss and tinnitus are the result of, his military 
service are supported solely by his own statements and those 
of his spouse.  Laypersons are competent to speak to 
symptomology when the symptoms are readily observable.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  However, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the question of 
diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu, supra.  In the absence of any 
competent evidence connecting the veteran's bilateral hearing 
loss and tinnitus to his time in service, the Board concludes 
that service connection for bilateral hearing loss and 
tinnitus is not warranted.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claims of entitlement to service 
connection for bilateral hearing loss and tinnitus.  
Therefore, his claims must be denied.

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


